 



Exhibit 10.3

 

CHARTER OF THE

NOMINATING AND CORPORATE GOVERNANCE COMMITTEE
OF

AIXIN LIFE INTERNATIONAL, INC.



ADOPTED SEPTEMBER 21, 2020

 

1. Purpose

 

The Nominating and Corporate Governance Committee (the “Committee”) of the Board
of Directors (the “Board”) of AiXin Life International, Inc. (the “Company”) is
appointed by the Board (a) to assist the Board by identifying individuals
qualified to become Board members, and to recommend to the Board the director
nominees for the next annual meeting of shareholders; (b) to recommend to the
Board director nominees for each Board committee; (c) to recommend to the Board
the corporate governance guidelines applicable to the Company; (d) to lead the
Board in its annual review of the performance of the Board and its committees;
and (e) to take a leadership role in shaping the corporate governance of the
Company.

 

2. Committee Membership

 

The Committee shall consist of no fewer than two members. The members of the
Committee shall satisfy the independence requirements of The NASDAQ Stock Market
(“NASDAQ”) with respect to nominating committees. The members of the Committee
shall be appointed and replaced by the Board. One member of the Committee shall
be appointed as Chairman by the Board.

 

3. Meetings

 

The Committee shall meet as often as necessary to carry out its
responsibilities. The Chairman of the Committee shall preside at each meeting.
Minutes shall be kept of each meeting of the Committee.

 

4. Committee Authority and Responsibilities

 

The Committee shall perform the core function of recommending director
candidates (a) for the Board’s selection for presentation to the stockholders
for their approval at the annual meeting of the stockholders and (b) for the
Board’s approval to fill any vacancies on the Board, whether created by
expansion, resignation, retirement or any other reason. This responsibility
includes: (i) working with the full Board to develop criteria and procedures for
the identification and recruitment of candidates for Board membership, as
reflected in the Company’s corporate governance guidelines; (ii) reviewing
candidates’ qualifications (including independence) and any potential conflicts
with the Company’s interests; (iii) evaluating each director’s individual
performance when considering whether to re-nominate the director for reelection
to the Board; and (iv) making recommendations to the full Board with respect to
these matters. In the event that the Company is legally required by contract or
otherwise to provide third parties with the ability to designate directors, the
selection and nomination of such directors need not be subject to the process
set forth herein.

 

 

2

 

B. The Committee shall have the authority to retain and terminate any search
firm to be used to identify director candidates and shall have authority to
approve the search firm’s fees and other retention terms. The Committee shall
also have authority to obtain advice and assistance from internal or external
legal, accounting or other advisors.     C. The Committee shall receive comments
from all directors and report annually to the Board with an assessment of the
Board’s performance, including the effectiveness of its committees, to be
discussed with the full Board following the end of each fiscal year.     D. The
Committee shall initially create and recommend for adoption by the Board
corporate governance guidelines for the Company and, on an annual basis
thereafter, review and reassess the adequacy of these guidelines and recommend
any proposed changes to the Board for approval.     E. The Committee shall
annually review the succession planning recommendations for the Company’s senior
executive officers, including but not limited to the Chief Executive Officer and
will do so in concert with the Compensation and Stock Option Committee and the
Chairman of the Board of Directors.     F. The Committee may form and delegate
authority to subcommittees when appropriate.     G. At each meeting of the Board
that follows a meeting of the Committee, the Chairman of the Committee shall
report to the full Board on the matters considered at the last meeting(s) of the
Committee.     H. The Committee shall review and reassess the adequacy of this
Charter annually and recommend any proposed changes to the Board for approval.
The Committee shall annually review its own performance.

 

 

 

 